47 N.Y.2d 858 (1979)
The People of the State of New York, Respondent,
v.
Daniel McDowell and Charles Dunleavy, Appellants.
Court of Appeals of the State of New York.
Argued April 25, 1979.
Decided June 12, 1979.
Arnold Nussbaum and Samuel Korb for appellant.
John J. Santucci, District Attorney (Aley Z. Alexander of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG concur.
*859MEMORANDUM.
The order of the Appellate Division should be affirmed.
While defendants did object at trial as to certain questions posed by the prosecutor to defendant McDowell on cross-examination, the objections taken were clearly predicated on the ground that the prosecutor was making improper factual assumptions in the questions, and not that, as now argued, the nature of the questions themselves unduly prejudiced defendants. As the record reveals, on numerous occasions the prosecutor inquired of McDowell whether he had heard prosecution witnesses make certain statements at trial, yet no objection was taken. Defendants having failed to properly state to the trial court the grounds for their objections or object to this line of questioning, this issue is not preserved for our review.
*860We have considered such of defendants' remaining contentions as were preserved for appellate review and have found them to be without merit.
Order affirmed in a memorandum.